DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofstaetter (9,803,323) in view of Sami et al. (2017/0019012). Hofstaetter discloses a tamping unit (2) for tamping sleepers of a track (3), the tamping unit comprising: a lowerable tool carrier (11); oppositely-positioned tamping tools (19); a squeezing drive (15) for producing a squeezing motion; an electric vibration drive (17) for producing a vibratory motion, said electric vibration drive having an eccentric shaft (21); pivot arms each connecting a respective one of said tamping tools to said squeezing drive and to said electric vibration drive; Hofstaetter discloses the tamping unit set forth above, but does not disclose the electric motor and stator. However, Sami does disclose the electric motor, rotor and stator (see paras. 7, 8, 18, 19, and 21).  At the time of the invention, it would have been obvious to a person of ordinary skill in the art to provide the electric motor disclosed in Sami to provide a teaching in view of Hofstaetter. The motivation for doing so would have been to provide the vibration to the tamping unit; [claim 12] inherent of Sami; [claims 18-20] see figure 2 of Hofstaetter.
Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered but they are not persuasive. Applicant argues that the combination of the prior art above does not adequately show the features of the instant invention. It appears that the Applicant is making a literal combination of the prior art references, whereas, the prior art of Sami et al was merely used as a teaching to show an electric motor with a rotor and stator and one of ordinary skill in the art would have used Sami et al as a teaching to tailor a motor for use on a tamping unit like that of Hofstaetter. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        




RJM
June 13, 2022